           Case 1:18-cv-06925-VSB Document 102 Filed 03/22/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                                        3/22/2021
                                                            :
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :           18-CV-6925 (VSB)
                           -against-                        :
                                                            :               ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On March 3, 2021, I directed the parties to submit a joint letter on or before March 19,

 2021 indicating proposed briefing schedules for motions for summary judgment. (Doc. 98.) On

 March 19, 2021, Plaintiff submitted a letter proposing a briefing schedule and representing that

 the pro se Defendant had failed to respond to its request to confirm whether he consented to the

 proposed schedule. (Doc. 101.) Accordingly, it is hereby:

          ORDERED that Defendant is directed to submit a filing on or before March 26, 2021,

 indicating whether or not he consents to Plaintiff’s proposed briefing schedule for summary

 judgment motions. If Defendant does not consent, he is directed to propose an alternative

 briefing schedule in that same filing. Defendant is warned that if I do not receive this filing on or

 before March 26, 2021, he will forfeit his right to object to the schedule.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Defendant.

 SO ORDERED.

Dated:       March 22, 2021
             New York, New York                             ________________________________
                                                            VERNON S. BRODERICK
                                                            United States District Judge
